Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

a.	Claims 1-20 in the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA :
	- claims 1, 2, 5, 9-17, and 19 are amended
b.	This is a final action on the merits based on Applicant’s claims submitted on 02/16/2021.


Response to Arguments

Regarding claims 10 and 11 previously rejected under 35 U.S.C. § 112(b), claims 10 and 11 have been amended according to the examiner's recommendation and thus the previous rejection has been withdrawn.
Regarding claims 1-20 previously rejected under 35 U.S.C. § 103, Applicant's arguments, see “the Examiner has not shown that each of the cited references, whether considered alone or in combination, teach or suggest the language of claim 1 of “based on whether the network node is a controller or an edge network device, performing one of a first process or a second process to obtain a health report of the network node, the first process and the second process including identification of at least one corresponding peer node from which the health report of the network node is to be received” and “obtaining the health report of the network node from the peer node according to either the first process or the second process selected based on whether the network node is the controller of the edge network device.” (emphasis added).” on page 13, filed on 02/16/2021, with respect to Shevade et al. US Patent “obtaining the health report of the network node from the peer node according to either the first process or the second process selected based on whether the network node is the controller of the edge network device”. Said limitations are newly added to the amended Claims 1, 9, and 16 and have been addressed in instant office action, as shown in sections Claim Rejections - 35 USC § 102 and Claim Rejections - 35 USC § 103 below, with newly identified prior art teaching from newly found reference Choudhury et al. US Pub 2016/0094398 (hereinafter “Choudhury”) in combination with previously applied references Shevade, Altay, Shen, and Borikar, thus rendering said Applicant’s arguments moot.

Claim Objections

Claims 1, 9, and 16 are objected to because of the following informalities: typo error.  Claims 1, 9, and 16 recite the features: “obtaining…on whether the network node is the controller of the edge network device”. The Examiner suggests this sentence be modified as such: “obtaining…on whether the network node is the controller [[of]] or the edge network device”. Appropriate correction is required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 9, 10, 13, 16, 17, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Choudhury et al. US Pub 2016/0094398 (hereinafter “Choudhury”).
Regarding claim 1 (Currently Amended)
Choudhury discloses a method comprising:
detecting a loss of connectivity to a network node (“The controller can determine the demand put on the network because it has the end to end path requirements.  WD 110 forwards packets based on forwarding information 130 and link scheduling information 128.  In response to a network event, forwarding component 304 may re-route at least a portion of the network packets along the backup data channel.  The network event may be, for example, a link or node failure.  The controller may also compute detour data channels to handle fast reroute for any interior node failure.” [0093])
based on whether the network node is a controller (e.g. “controller 35” [0043]; Fig. 1), performing one of a first process (i.e. using “Flood Reply Message” [0169]; “Keepalive message” [0171-0172]) to obtain a health report of the network node (“the cloud control protocol (CCP) allows network nodes to discover their neighbors and report these neighbors to controller 200.  Controller 200 can compute the topology of the network based on the reports received by controller 200.  Given this topology, in some examples the controller may then compute paths through the network and install forwarding tables in the network nodes to support packet switching between any two nodes in the network.  This protocol does not rely on the data plane to be established before the topology can be discovered.  Controller 200 can establish a control channel between controller 200 and each of WAPs 12 and/or WDs 14 independent of the data channel.” [0110]);
based on whether the network node is an edge network device (e.g. “edge nodes 30” [0043]; Fig. 1), performing one of a second process to obtain a health report of the network node (“each node exchanges messages with its neighbors to check which links and nodes are active.  Each node then reports this information via a Hello message, which is sent to the neighboring node with the shortest path to the Controller 35.  The latter forwards this message to the Controller 35, which is thus notified of the topology change.  The Controller 35 re-computes the topology and the paths, and configures the required changes, if any, into the relevant nodes.  The path is repaired in a make before break fashion at the node adjacent to the failure.  Then the old portion of the path is removed. Note that if a detour becomes unused, it should not be deleted until all the paths that rely on it have been re-assigned.” [0055])
the first and second process including identification of at least one corresponding peer node (i.e. “node identifier”) from which the health report of the network node is to be received (“Using CCP topology discovery, topology indication module 250 may receive a list of node neighbors, with each neighbor including a node identifier, local port index, and remote port index, as well as a list of link attributes each specifying a port index, bandwidth, expected time to transmit, shared link group, and fate shared group, for instance.” [0128]; [0137])
obtaining the health report of the network node from the peer node (“An Edge Node 30 discovers its neighbors via CCP on the interfaces to which CCP is configured.” [0049]; “each node exchanges messages with its neighbors to check which links and nodes are active.  Each node then reports this information via a Hello message, which is sent to the neighboring node with the shortest path to the Controller 35.” [0055]; [0065]) according to either the first process or the second process selected based on whether the network node is the controller or the edge network device (as aforementioned above); and
analyzing the health report (“A SRT Down message (see FIG. 15) may be used to indicate to a sending node that the SRT over which it has sent packet has broken.” [0173-0175]) to determine root cause of the loss of connectivity (“The SRT Down Reason Code specifies the reason the SRT went down.” [0182])

Regarding claim 2 (Currently Amended)
Choudhury previously discloses the method of claim 1, further comprising: 
Choudhury further discloses determining that the network node is the controller (e.g. “controller 35” [0043]; Fig. 1); and
performing the first process (i.e. using “Flood Reply Message” [0169]; “Keepalive message” [0171-0172]) to obtain the health report of the network node (“the cloud control protocol (CCP) allows network nodes to discover their neighbors and report these neighbors to controller 200.  Controller 200 can compute the topology of the network based on the reports received by controller 200.  Given this topology, in some examples the controller may then compute paths through the network and install forwarding tables in the network nodes to support packet switching between any two nodes in the network.  This protocol does not rely on the data plane to be established before the topology can be discovered.  Controller 200 can establish a control channel between controller 200 and each of WAPs 12 and/or WDs 14 independent of the data channel.” [0110]).

Regarding claim 5 (Currently Amended)
Choudhury previously discloses the method of claim 1, further comprising:
Choudhury further discloses identifying the network node as the edge network device (e.g. “edge nodes 30” [0043]; Fig. 1); and
performing the second process to obtain the health report of the network node (“each node exchanges messages with its neighbors to check which links and nodes are active.  Each node then reports this information via a Hello message, which is sent to the neighboring node with the shortest path to the Controller 35.  The latter forwards this message to the Controller 35, which is thus notified of the topology change.  The Controller 35 re-computes the topology and the paths, and configures the required changes, if any, into the relevant nodes.  The path is repaired in a make before break fashion at the node adjacent to the failure.  Then the old portion of the path is removed. Note that if a detour becomes unused, it should not be deleted until all the paths that rely on it have been re-assigned.” [0055]).
	
Regarding claim 9 (Currently Amended)
Choudhury discloses a network management appliance (e.g. “controller 200” in Fig. 4) comprising:
one or more memories having computer-readable instructions stored therein (“computer-readable storage medium (again, not shown in FIG. 4), such as non-transitory computer-readable mediums including a storage device (e.g., a disk drive, or an optical drive) or a memory (such as Flash memory or random access memory (RAM)) or any other type of volatile or non-volatile memory, that stores instructions to cause the one or more processors to perform the techniques described herein.” [0099]); 
and one or more processors (“Control unit 202 may include one or more processors” [0099]) configured to execute the computer-readable instructions to: 
detect a loss of connectivity to a network node;
based on whether the network node is a controller or an edge network device, perform one of a first process or a second process to obtain a health report of the network node, the first process and the second process including identification of at least one corresponding peer node from which the health report of the network node is to be received; 
obtain the health report of the network node from the peer node according to either the first process or the second process selected based on whether the network node is the controller of the edge network device; and
analyze the health report to determine root cause of the loss of connectivity.
The scope and subject matter of apparatus claim 9 is drawn to the apparatus of using the corresponding method claimed in claim 1. Therefore apparatus claim 9 corresponds to method claim 1 and is rejected for the same reasons of obviousness as used in claim 1 rejection above.

Regarding claim 10 (Currently Amended)
The network management appliance of claim 9, wherein the one or more processors are configured to execute the computer-readable instructions to:
determine that the network node is the controller; and
perform the first process to obtain the health report of the network node.
The scope and subject matter of apparatus claim 10 is drawn to the apparatus of using the corresponding method claimed in claim 2. Therefore apparatus claim 10 corresponds to method claim 2 and is rejected for the same reasons of obviousness as used in claim 2 rejection above.

Regarding claim 13 (Currently Amended)
The network management appliance of claim 9, wherein the one or more processors are configured to execute the computer-readable instructions to:
identify the network node as an edge network device; and
perform the second process to obtain the health report of the network node.
The scope and subject matter of apparatus claim 13 is drawn to the apparatus of using the corresponding method claimed in claim 5. Therefore apparatus claim 13 corresponds to method claim 5 and is rejected for the same reasons of obviousness as used in claim 5 rejection above.

Regarding claim 16 (Currently Amended)
One or more non-transitory computer-readable media comprising computer-readable instructions, which when executed by one or more processors cause the one or more processors to:
detect a loss of connectivity to a network node;
based on whether the network node is a controller or an edge network device, perform one of a first process or a second process to obtain a health report of the network node, the first process and the second process including identification of at least one corresponding peer node from which the health report of the network node is to be received; 
obtain the health report of the network node from the peer node according to either the first process or the second process selected based on whether the network node is the controller of the edge network device; and
analyze the health report to determine root cause of the loss of connectivity.
The scope and subject matter of non-transitory computer readable medium claim 16 is drawn to the computer program product of using the corresponding method claimed in claim 1. Therefore computer program product claim 16 corresponds to method claim 1 and is rejected for the same reasons of obviousness as used in claim 1 rejection above.

Regarding claim 17 (Currently Amended)
The one or more non-transitory computer-readable media of claim 16, wherein the execution of the computer-readable instructions by the one or more processors cause the one or more processors to:
determine that the network node is the controller; and
perform the first process to obtain the health report of the network node.
The scope and subject matter of non-transitory computer readable medium claim 17 is drawn to the computer program product of using the corresponding method claimed in claim 2. Therefore computer program product claim 17 corresponds to method claim 2 and is rejected for the same reasons of obviousness as used in claim 2 rejection above.

Regarding claim 19 (Currently Amended)
The one or more non-transitory computer-readable media of claim 16, wherein the execution of the computer-readable instructions by the one or more processors cause the one or more processors to:
identify the network node as the edge network device; and
perform the second process to obtain the health report of the network node.
The scope and subject matter of non-transitory computer readable medium claim 19 is drawn to the computer program product of using the corresponding method claimed in claim 5. Therefore computer program product claim 19 corresponds to method claim 5 and is rejected for the same reasons of obviousness as used in claim 5 rejection above.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 3, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Choudhury, and in view of Shevade et al. US Patent 10623285 (hereinafter “Shevade”). 
Regarding claim 3
Choudhury previously discloses the method of claim 2, wherein the first process comprises: 
Choudhury does not specifically teach a peer controller.
In an analogous art, Shevade discloses identifying a peer controller of the network node (e.g. “secondary PPE 1210B” in Fig. 12); 
sending a panic signal (i.e. “heartbeat message”) to the peer controller (“The peer health checks may, for example, comprise transmitting a query similar to a heartbeat message from a source PPE to a destination PPE, and measuring the time taken by the destination to respond.” Col. 25, lines 22-25);
receiving an acknowledgement from the peer controller in response to the panic signal (“in response to a determination that a failure may have occurred at the primary PPE (e.g., that a probability of a failure at the primary PPE is above a threshold), a health monitoring service of the provider network may rapidly initiate a transition of the secondary PPE to a primary role in some embodiments.  In at least some embodiments, a routing service of the provider network may be responsible for initially designating one of the PPEs as the primary or active PPE and another as the secondary or passive PPE.” Col. 6, lines 11-17); and
receiving the health report of the network node from the peer controller (i.e. “peer health checks 1250” in Fig. 12).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Choudhury’s mesh network with a controller to include Shevade’s multi-mode health monitoring service in order to make packet forwarding more efficient and optimal especially during fault recovery (Shevade [Abstract]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Shevade’s multi-mode health monitoring service into Choudhury’s mesh network with a controller since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 11 (Currently Amended)
The network management appliance of claim 10, wherein the first process comprises: 
identifying a peer controller of the network node;
sending a panic signal to the peer controller;
receiving an acknowledgement from the peer controller in response to the panic signal; and
receiving the health report of the network node from the peer controller.
The scope and subject matter of apparatus claim 11 is drawn to the apparatus of using the corresponding method claimed in claim 3. Therefore apparatus claim 11 corresponds to method claim 3 and is rejected for the same reasons of obviousness as used in claim 3 rejection above.

Regarding claim 18
The one or more non-transitory computer-readable media of claim 17, wherein the first process comprises:
identifying a peer controller of the network node; sending a panic signal to the peer controller;
receiving an acknowledgement from the peer controller in response to the panic signal; and
receiving the health report of the network node from the peer controller.
The scope and subject matter of non-transitory computer readable medium claim 18 is drawn to the computer program product of using the corresponding method claimed in claim 3. Therefore computer program product claim 18 corresponds to method claim 3 and is rejected for the same reasons of obviousness as used in claim 3 rejection above.

Claims 4, 6, 12, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Choudhury, in view of Shevade, and further in view of Altay et al. US Pub 2019/0312784 (hereinafter “Altay”). 
Regarding claim 4
Choudhury, as modified by Shevade, previously discloses the method of claim 3, 
Choudhury and Shevade do not specifically teach wherein the peer controller is in full mesh with the network node and has a same controller group identifier as the network node.
In an analogous art, Altay discloses wherein the peer controller is in full mesh with the network node (“According to an aspect of this invention, a relay or mesh network can be conceived with a special SDN controller, called `controller`, which provides a centralized control of the underlying wireless nodes primarily for topology management.  The controller can be a single centralized entity, or it can be a group of controllers that pose as a single entity.  Handling of a group of controllers using the master/slave architecture, for example, using a clustering software such as JGroups is well understood in prior art.” [0009]) and has a same controller group identifier as the network node (“Base station in each mesh node and controller must be configured with a different cell id and Tracking Area Code (TAC) in 4G/LTE [or a different Location Area Code (LAC) in GSM/3G] to distinguish them, but with the same Public Land Mobile Network (PLMN) ID to group those as part of the same mesh network.” [0058]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Choudhury’s mesh network with a controller, as modified by Shevade, to include Altay’s method of control messaging exchange between a controller and each mesh node in order to make packet forwarding more efficient and optimal especially during fault recovery (Altay [0012-0013]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Altay’s method of control messaging exchange between a controller and each mesh node into Choudhury’s mesh network with a controller since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 6
Choudhury previously discloses the method of claim 5, wherein the second process comprises:
Choudhury does not specifically teach sending a panic signal to the peer edge network device; receiving an acknowledgement from the peer edge network device in response to the panic signal.
In an analogous art, Shevade discloses sending a panic signal (i.e. “heartbeat message”) to the peer edge network device (i.e. “checks between different PPE pairs (which may be referred to as inter-PPE-pair health checks)” col. 25, lines 16-18);
receiving an acknowledgement from the peer edge network device in response to the panic signal (“In response to a determination, at a decision node 1060, based on such a first analysis, that a probability that the monitored resource is in an unhealthy state is above a threshold, a rapid-response mitigation action may be initiated in some embodiments.  Different types of rapid-response actions may be taken for different types of monitored nodes.” Col. 22, lines 58-64); and
receiving the health report of the network node from the peer edge network device (i.e. “peer health checks 1250” in Fig. 12).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Choudhury’s mesh network with a controller to include Shevade’s multi-mode health monitoring service in order to make packet forwarding more efficient and optimal especially during fault recovery (Shevade [Abstract]).
Choudhury and Shevade do not specifically teach identifying a peer edge network device over a data plane of a corresponding network.
In an analogous art, Altay discloses identifying a peer edge network device over a data plane of a corresponding network (“A typical SDN is decoupled into two planes: a data plane comprised of `switches`, which perform data forwarding, and a control plane connecting all switches to a `controller`, which calculates routes and sends routing information to the switches in the form of `flow-tables`.  Doing so, the packet forwarding and route calculation tasks are completely decoupled.  The switches perform fast packet forwarding without needing to process reachability information for route calculation, while the controller performs fast calculation of routes for all switches.” [0007]); 
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Choudhury’s mesh network with a controller, as modified by Shevade, to include Altay’s method of control messaging exchange between a controller and each mesh node in order to make packet forwarding more efficient and optimal especially during fault recovery (Altay [0012-0013]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Altay’s method of control messaging exchange between a controller and each mesh node into Choudhury’s mesh network with a controller since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 12 (Currently Amended)
The network management appliance of claim 11, wherein the peer controller is in full mesh with the network node and has a same controller group identifier as the network node.
The scope and subject matter of apparatus claim 12 is drawn to the apparatus of using the corresponding method claimed in claim 4. Therefore apparatus claim 12 corresponds to method claim 4 and is rejected for the same reasons of obviousness as used in claim 4 rejection above.

Regarding claim 14 (Currently Amended)
The network management appliance of claim 13, wherein the second process comprises:
identifying a peer edge network device over a data plane of a corresponding network; 
sending a panic signal to the peer edge network device;
receiving an acknowledgement from the peer edge network device in response to the panic signal; and
receiving the health report of the network node from the peer edge network device.
The scope and subject matter of apparatus claim 14 is drawn to the apparatus of using the corresponding method claimed in claim 6. Therefore apparatus claim 14 corresponds to method claim 6 and is rejected for the same reasons of obviousness as used in claim 6 rejection above.

Regarding claim 20
The one or more non-transitory computer-readable media of claim 19, wherein the first process comprises:
identifying a peer edge network device over a data plane of a corresponding network; 
sending a panic signal to the peer edge network device;
receiving an acknowledgement from the peer edge network device in response to the panic signal; and
receiving the health report of the network node from the peer edge network device.
The scope and subject matter of non-transitory computer readable medium claim 20 is drawn to the computer program product of using the corresponding method claimed in claim 6. Therefore computer program product claim 20 corresponds to method claim 6 and is rejected for the same reasons of obviousness as used in claim 6 rejection above.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Choudhury, in view of Shevade and Altay, and further in view of Shen et al. US Pub 2019/0260845 (hereinafter “Shen”). 
Regarding claim 7
Shevade, as modified by Altay and da Costa, previously discloses the method of claim 6, wherein identifying the peer edge network device comprises: 
Shevade/Altay do not specifically teach determining a weighted score for each candidate peer edge network device within each zone in which the network node resides; and selecting a candidate peer edge network device with the highest weighted score among all candidate peer edge network devices, as the peer edge network device.
In an analogous art, Shen discloses determining a weighted score for each candidate peer edge network device within each zone in which the network node resides (“a shared storage module, for, ranking information data from the highest to the lowest according to their popularity in a whole zone of all information data in a data center, and the current information data to be cached are each stored into a selected edge computing node until all the edge computing nodes become full” [0035]); and
selecting a candidate peer edge network device with the highest weighted score among all candidate peer edge network devices, as the peer edge network device (“wherein the selected edge computing nodes are nodes that have free zone-shared storage space and have the highest access weight for the current information data to be cached.” [0035]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Shevade’s multi-mode health monitoring service, as modified by Altay and da Costa, to include Shen’s caching method of edge computing in order to optimize cooperative processing of user access requests across nodes, reduce the delivery latency, and maximize utilization of the processing capacity and storage space (Shen [Abstract). Thus, a person of ordinary skill would have appreciated the ability to incorporate Shen’s caching method of edge computing into Shevade’s multi-mode health monitoring service since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 8
Shevade, as modified by Altay, da Costa, and Shen, previously discloses the method of claim 7, 
Shen further discloses wherein the weighted score is a weighted sum of a plurality of factors for a corresponding candidate peer edge network device, each of the plurality of factors being indicative of a performance characteristic (e.g. “average delivery latency”, “average user request arrival rate’, “popularity” [0055]) of the corresponding candidate peer edge network device (“Specifically, a weighted sum is calculated for individual information data in the following manner by using the average user request arrival rate calculated in advance for each edge computing node and popularity distribution for these information data calculated in advance for each edge computing node, to obtain the zone-wide popularity for each information data.” [0085]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Choudhury, in view of Altay, and further in view of Borikar et al. US Pub 2020/0278935 (hereinafter “Borikar”). 
Regarding claim 15 (Currently Amended)
Choudhury previously discloses the network management appliance of claim 9, wherein
Choudhury does not specifically teach a network in which the controller, the network node and the corresponding peer node operate is a software-defined network.
In an analogous art, Altay discloses a network in which the controller, the network node and the corresponding peer node operate is a software-defined network (“According to an aspect of this invention, a relay or mesh network can be conceived with a special SDN controller, called `controller`, which provides a centralized control of the underlying wireless nodes primarily for topology management.  The controller can be a single centralized entity, or it can be a group of controllers that pose as a single entity.” [0009]; [0007-0008]); and
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Choudhury’s mesh network with a controller, to include Altay’s method of control messaging exchange between a controller and each mesh node in order to make packet forwarding more efficient and optimal especially during fault recovery (Altay [0012-0013]).
Choudhury and Altay do not specifically teach the controller is a vManage component of the software-defined network.
In an analogous art, Borikar discloses the controller is a vManage component of the software-defined network (“SD-WAN vManage” [0048]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Choudhury’s mesh network with a controller, as modified by Altay, to include Borikar’s method for optimizing utilization of an address translation cache in order to make packet forwarding more efficient and optimal especially during fault recovery (Borikar [0003]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Borikar’s method for optimizing utilization of an address translation cache into Choudhury’s mesh network with a controller since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG M NGUYEN whose telephone number is (571)272-8184.  The examiner can normally be reached on M-F 8:00am - 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG M NGUYEN/
Patent Examiner, Art Unit 2411

/ANDREW LAI/Supervisory Patent Examiner, Art Unit 2411